DETAILED ACTION
This is a response to the Applicants' filing on 5/27/21. In virtue of this filing, claims 1-19 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Park (US Pub. No: 2018/0092167) in view of Sharifipour et al (US Pub. No: 2019/0132922).
	Regarding claim 1, Park discloses in figure 9 that,  a light emitting diode (LED) driving apparatus comprising: a rectifier (bridge diode)configured to receive and rectify an alternating current (AC) voltage; an LED(210) configured to emit light based on a rectified voltage received from the rectifier; a capacitor (resistor (411)) connected to a first terminal of the LED(210), and configured to drive the LED while alternating between charging and discharging sections according to a preset cycle; a first current driver (500) connected to a second terminal of the LED and configured to control a path of current flowing in the LED and the capacitor(resistor(411)) based on different input voltage levels; a second current driver configured to control charging and discharging of the capacitor; and a first diode (412) connected onto a current path of the capacitor(resistor) and the second current driver, and configured 
	Park does not disclose a capacitor instead of using a resistor.
	Sharfifipour et al disclose in figure 1A, a capacitor is connected between a terminal of rectifier and a terminal of LEDs. Paragraph [0031].
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sharfifipour et al into the LED circuit of Park et al., to provide charge and discharge.
Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844